Fourth Court of Appeals
                                San Antonio, Texas
                                      October 9, 2019

                                    No. 04-19-00399-CR

                                   Kurt Wayne LOPER,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 566384
                     Honorable Wayne A. Christian, Judge Presiding


                                      ORDER
      Appellant’s counsel has noted there are items missing from the clerk’s record.
Specifically, appellant’s counsel states, “a review of the docket sheet does indicate that the
defense counsel e-filed two documents on May 23, 2019,” which include a Motion for Speedy
Trial with a memorandum of law attached. We ORDER the trial court clerk to file a
supplemental clerk’s record containing the two documents e-filed two on May 23, 2019, within
10 days of this order.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2019.



                                                  ___________________________________
                                                  Luz Estrada,
                                                  Chief Deputy Clerk